EXHIBIT 10.25

 

 

DEBT FORGIVENESS AGREEMENT

 

This Debt Forgiveness Agreement (“Agreement”), entered into effective July 31,
2017, by and between Pivot Pharmaceuticals Inc. (the “Company”) and Soho Capital
Inc. (“Lender”), in reference to the following:

 

WHEREAS, the Company is indebted to Lender for an amount equal to US$160,000 for
accrued and unpaid salary (the “Debt”);

 

WHEREAS, subject to certain conditions contained herein, Lender has determined
to forgive the Debt in its entirety; and

 

WHEREAS, the Company has determined that the forgiveness of the Debt is in the
best interest of the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
are hereby acknowledged, the parties agree as follows:

 

1. Debt Forgiveness. Lender hereby forgives the Debt in its entirety.

 

2. Representations and Warranties of Lender. Lender hereby represents and
warrants to the Company that there are no legal actions, suits, arbitration or
other legal or administrative proceedings or governmental investigations pending
or contemplated which would prevent the enforcement of this Agreement.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Lender as follows:

 



 

a. Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of British Columbia,
Canada.

 

 

 

 

b. Corporate Authority. The Company has all the required corporate power and
authority to enter into this Agreement and to perform the transactions
contemplated herein. The execution and delivery by Company of this Agreement and
the consummation of all transactions contemplated herein have been duly and
validly authorized. This Agreement is the legal, valid and binding obligation of
Company enforceable in accordance with its terms.



 

3. Survival of Representations and Warranties. All representations and
warranties of each party shall survive after the conclusion of this Agreement.

 

5. Indemnification. The Company hereby agrees to indemnify and hold Lender
harmless against, in respect of, and shall on demand, reimburse it for:

 



 

a.

any and all loss, liability or damage suffered or incurred by Lender by reason
of any untrue representation, breach of warranty or nonfulfillment of any
covenant or agreement by the Company contained herein or in any certificate,
document or instrument delivered by Lender hereunder; and

 

 

 

 

b.

any and all actions, suites, proceedings, claims, demand, assessments,
judgments, costs and expenses, including, without limitation, reasonable legal
fees and expenses, incident to any of the foregoing or incurred in investigation
or attempting to avoid the same or to oppose the imposition thereto, or in
enforcing this indemnity.







 

1


   



 



 

c.

any and all liabilities, costs, damages, penalties, assessments, remedies,
claims, orders, judgments, and expenses of any kind or nature (“Claims”)
sustained, asserted or claimed by the Lender, any third party, or the Company,
as a result of, arising directly or indirectly from, or related in any manner
to, the Company or its affiliates, subsidiaries, officers, directors, employees,
agents, successors and assigns.



 

6. General Release. The Company and its affiliates, subsidiaries, officers,
directors, employees, agents, successors and assigns also release, discharge and
forever acquit the Lender from any and all Claims.

 

7. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Province of British Columbia, Canada.



 

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the transactions contemplated herein, and may be
amended or modified only by an instrument in writing signed by the parties
hereto.

 

9. Notices. All notices and other communication to be given under or by reason
of this Agreement shall be in writing and shall be deemed to have been duly
given when delivered in person or by internationally recognized courier service,
addressed as follows:

 





if to Lender:

 

Soho Capital Inc.

3456 Dunbar Street V6S 2C2

Vancouver, BC

Canada V6S 2C2

 

 

 

if to the Company:

 

Pivot Pharmaceuticals Inc.

1275 West 6th Avenue, Suite 300

Vancouver, BC

Canada V6H 1A6



 

IN WITNESS HEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

 



 

LENDER:

 

SOHO CAPITAL INC.

          By: /s/ Kam Dass

 

Name:

Kam Dass     Title: Secretary/Treasurer  

 

 

 

 

 

THE COMPANY:

 

PIVOT PHARMACEUTICALS INC.

 

 

 

 

 

 

By:

/s/ Ahmad Doroudian

 

 

Name:

Ahmad Doroudian

 

  Title: Chairman  



 

 



2



 